Name: 2003/385/EC: Commission Decision of 28 May 2003 amending for the second time Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand (Text with EEA relevance) (notified under document number C(2003) 1788)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Asia and Oceania;  agricultural activity;  tariff policy
 Date Published: 2003-05-29

 Avis juridique important|32003D03852003/385/EC: Commission Decision of 28 May 2003 amending for the second time Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand (Text with EEA relevance) (notified under document number C(2003) 1788) Official Journal L 133 , 29/05/2003 P. 0087 - 0088Commission Decisionof 28 May 2003amending for the second time Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand(notified under document number C(2003) 1788)(Text with EEA relevance)(2003/385/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products(1), as last amended by Decision 1999/837/EC(2), and in particular Article 4 thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon the importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(3), as last amended by Regulation (EC) No 1452/2001(4), and in particular Article 11(2) and Article 22(2) thereof, and the corresponding provisions of the other Directives establishing sanitary conditions and models of certificates for the importation of live animals and animal products from third countries,Whereas:(1) Commission Decision 2003/56/EC of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand(5), as last amended by Decision 2003/331/EC(6), lays down the certification requirements and models of the official health certificates for the importation of live animals and animal products from New Zealand.(2) In order to facilitate the changeover to the new official health certificates, Decision 2003/56/EC provides for a transitional period of a maximum of 90 days. This transitional period has been extended by 30 days to implement recommendations of the Joint Management Committee for the Agreement in its meeting of 27 and 28 February 2003 concerning certain amendments to the Annexes to the Agreement.(3) Discussions are ongoing between the Parties to the Agreement concerning the scope of the recommendations of the Committee. The procedure to amend the Annexes to the Agreement also needs to be further clarified.(4) Accordingly, it is appropriate to extend the transitional period provided for in Decision 2003/56/EC until 30 September 2003.(5) Decision 2003/56/EC should therefore be amended accordingly.(6) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Article 4 of Decision 2003/56/EC is replaced by the following:"Article 4For a transitional period, Member States shall authorise the importation of live animals and animal products set out in Annex I under the models of certificates previously applicable until 30 September 2003."Article 2This Decision shall apply from 1 June 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 57, 26.2.1997, p. 4.(2) OJ L 332, 23.12.1999, p. 1.(3) OJ L 302, 31.12.1972, p. 24.(4) OJ L 198, 21.7.2001, p. 11.(5) OJ L 22, 25.1.2003, p. 38.(6) OJ L 116, 13.5.2003, p. 24.